     Case 2:19-cv-03883-JMA-AYS Document 45 Filed 10/07/19 Page 1 of 2 PageID #: 417



Berenthal & Associates, P.C.
         Attorneys-at-Law
                                                                         777 Third Avenue - Suite 22D
                                                                      New York, New York 10017-1426
                                                                    Tel. (212) 302-9494 Fax (212)354-5625
                                                                           DWB@Berenthalaw.com
JAMES L. BERENTHAL (NY, NJ, FL)                                    OF COUNSEL :
DAVID W. BERENTHAL (NY, FL)                                        RODRIGUEZ TRAMONT & NUÑEZ, P.A.
AILEEN M. JENNER (NY, IN)


       VIA ECF
                                                                               October 7, 2019

       Hon. Anne Y. Shields
       Magistrate Judge, United States District Court
       Eastern District of New York
       100 Federal Plaza
       P.O. Box 830
       Central Islip, NY 11722

                         Re:      Unique Importer & Distributor, Inc. v. Sterling Seafood Corp. et al.
                                  United States District Court, Eastern District of New York
                                  Docket Number: 2:19-cv-03883-JMA-AYS
                                  Our File No. 1.1.614 and 1.1.615
                                  Representing defendants:       Smart Chef Supply, Inc.
                                                                 Palli Trading Inc.
                                                                 Zoya USA, Inc
                                  Special Appearance by:         Cherians International Fresh Market, LLC
                                                                 Golden Ocean Seafood, Inc.
                                                                 MGM Geeth Foods Inc.
                                                                 National Imports LLC
                                                                 P&P Asian Foods, Inc.
                                                                 Tampa Grocery, Inc.
                                                                 TT Asian Grocery, Inc.

       Dear Judge Shields:

               This firm represents Smart Chef Supply, Inc., Palli Trading Inc. and Zoya USA, Inc., and by
       special appearance represents Cherians International Fresh Market, LLC, Golden Ocean Seafood,
       Inc., MGM Geeth Foods Inc., National Imports LLC, P&P Asian Foods, Inc., Tampa Grocery, Inc.,
       TT Asian Grocery, Inc., collectively referred to hereinafter as the “Defendants”.

               Pursuant to Your Honor's rules, we request on behalf of all the aforementioned Defendants,
       reserving all rights and without waiving the right to contests personal jurisdiction (those defendants
       who appear by special appearance contest personal jurisdiction as none of those defendants are


                                                                                   A Member of
    Case 2:19-cv-03883-JMA-AYS Document 45 Filed 10/07/19 Page 2 of 2 PageID #: 418


     File No.: 1.1.614 and 1.1.615   Letter to Court 2019-10-07.wpd
     Date:     October 7, 2019


     domiciled in New York or do business within the State of New York or conduct business with
     people within New York), that the Court extend the Defendants' time to respond to co-defendant
     Sterling Seafood Corp.'s cross-claims (by answer, motion or otherwise) from October 10, 2019 to
     November 9, 2019. This extension has been consented to by co-defendant Sterling Seafood Corp.'s
     counsel.

             This is the Defendants' first request for such adjournment in so far as it applies to the recently
     asserted cross-claims, and to our knowledge, the requested adjournment does not affect any other
     scheduled dates.

           We would respectfully request that Court extend the Defendants' time to respond to the
     complaint to November 9, 2019.

                                                        Sincerely,

                                                        BERENTHAL & ASSOCIATES, P.C.


                                                        by:________________________________
                                                               DAVID W. BERENTHAL, ESQ.
     DWB:abm




Berenthal & Associates, P.C.                                                                                 2
